Citation Nr: 0832011	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-16 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to January 1972, including service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington which, in part, denied entitlement to 
service connection for hepatitis C.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Seattle RO in November 2005.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This case was remanded by the Board in August 2006 for 
additional evidentiary development.  In December 2007, the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim for entitlement to service connection for 
hepatitis C.  The veteran's claims folder has been returned 
to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC.  

Issues not on appeal

In August 2006, the Board denied the veteran's claim of 
entitlement to an effective date earlier than August 4, 1997 
for the grant of service connection for post traumatic stress 
disorder (PTSD).  The Board's decision is final. See 38 
C.F.R. 
§ 20.1100 (2007). 

In a statement attached to his May 2004 substantive appeal, 
the veteran contended that inappropriate treatment he 
received from VAMC physicians caused a heart attack, diabetes 
mellitus and hepatitis C.  In its August 2006 remand, the 
Board noted that the veteran might be attempting to raise a 
claim of entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 and referred the matter to the agency of original 
jurisdiction.  The AMC sent the veteran letters in September 
2006, December 2006 and March 2007, asking him veteran to 
clarify whether he wished to claim entitlement to benefits 
pursuant to 38 U.S.C. § 1151.  The veteran responded in April 
2007 with arguments in support of his claim for service 
connection for hepatitis C.  Accordingly, based on his 
correspondence, it appears the veteran does not wish to 
pursue a claim for benefits pursuant to 38 U.S.C.A. § 1151 at 
this time.

In an April 2007 statement the veteran asserted that his IV 
drug abuse was "a secondary condition to PTSD."  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That issue has 
not yet been addressed by the RO, and is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].


REMAND

In August 2006, the Board remanded this claim for a VA 
medical nexus opinion as to whether hepatitis C currently 
exists and if so the relationship, if any, between hepatitis 
C and the veteran's military service.  The veteran's claims 
folder was referred to a VA examiner in October 2007, who 
explained that she was unable to render an opinion without 
resorting to speculation:

In order to further elucidate this claim and 
provide an opinion it is the recommendation of this 
physician that the [veteran] report for [a] 
compensation and pension examination . . .with 
complete history[,] especially history as related 
to symptoms of chronic active hepatitis or 
cirrhosis, review of risk factors for hepatitis, 
complete physical examination for findings 
associated with liver disease, and repeat 
laboratory testing to include definitive testing 
for hepatitis C virus, liver function tests, serum 
albumin, complete blood count, and coagulation 
tests.

In light of the October 2007 examiner's conclusion, the Board 
finds that a VA examination is warranted in this case.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based on a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA examination to determine the 
existence and etiology of hepatitis C.  
Any appropriate diagnostic testing 
deemed necessary [to include 
laboratory testing, liver function 
tests, serum albumin, complete blood 
count and coagulation tests] should be 
completed.   The examiner should 
review the veteran's claims folder, 
and in light of the veteran's medical 
history and clinical findings should 
render an opinion as to (1) whether 
hepatitis C currently exists and 
(2) whether there is any relationship 
between any currently identified 
hepatitis C and the veteran's military 
service.  The examining physician 
should be informed by VA Fast Letter 
04-13, (June 29, 2004), which has been 
described above.   A copy of the 
examination report should be prepared 
and associated with the veteran's VA 
claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C.  If the claim remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case, with a copy to his 
representative.  An appropriate amount 
of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




